DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation “the distal plane” on the fourth to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear what actual structure/portion/part the limitation of “the distal plane” is in reference to and/or how it relates to/is part of the final structure of the claimed shoulder arthroplasty kit.  For the purpose of examination, as can be gleaned from the originally filed disclosure, the above mentioned limitation shall be interpreted as being a distal plane of the base portion, at the location/area of the rim; appropriate correction is required.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouttens et al. (US PG Pub. 2005/0256583), hereinafter Bouttens.
Regarding claim 1, Bouttens discloses a shoulder arthroplasty kit comprising at least one combination sizer and guide device (9) including a base portion including a rim (R) configured to be positioned against a resected surface of a humerus, illustrated in Figures 2, 3, 5 and modified figure 5 below, a cavity (34) extending proximally from the base portion, the cavity .

    PNG
    media_image1.png
    246
    351
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bouttens as applied to claim 1 above, and in view of Collazo (US Patent No. 7,537,618), as disclosed in the IDS dated 08/07/2020.
Regarding claims 2 and 3, Bouttens discloses the kit of claim 1, but does not specifically teach the at least one combination sizer and guide device comprises a first and a second combination sizer and guide device, the first having a size and/or shape different from the size and/or shape of the second.
	However, Collazo teaches a shoulder arthroplasty kit, illustrated in Figure 24, wherein the kit comes with a set of trail heads (138), which come in different sizes and shapes/hemispherical heights (Column 5, Lines 9-10 & 53-55); a kit with a set of trail heads having a variety of sizes and shapes would allow a surgeon to appropriately pick an optimal device based on patient need and anatomy.
	In view of the teachings of Collazo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the shoulder arthroplasty kit, of Bouttens, to include first and second combination sizer and guide devices having different sizes and/or shapes, in order to allow for convince and ease for a surgeon to appropriately pick an optimal device based on patient need and anatomy.
Regarding claim 4, Bouttens discloses the kit of claim 1, further comprising the humeral base component (7), illustrated in Figures 2, 3 and 5; but does not specifically teach at least one humeral head component.
However, Collazo teaches a shoulder arthroplasty kit wherein the kit comes with a set of trail heads (138) and corresponding set of humeral head components (144), illustrated in Figure 24 (Column 5, Lines 53-55).  The importance of a kit having trial heads and humeral head components is that and appropriate size/shape for the replacement head can be selected and adjust to an optimal position, based on patient need and/or anatomy, before replacing the trial with a corresponding final humeral head component (Column 1, Lines 21-24, 35-37 & Column 2, Lines 29-33, 37-39).
In view of the teachings of Collazo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the shoulder arthroplasty kit, of Bouttens, to include at least one humeral head component with a mating portion sized and shaped to mate with the mounting portion, in order to provide convince and ease for a surgeon to replace the appropriately sized/shaped and optimally positioned trail with a corresponding final humeral head component. 
Regarding claim 5, Bouttens in view of Collazo disclose the kit of claim 4, wherein Bouttens further teaches the humeral base component (7) further comprising a guide bore (16), having a minimum diameter that is larger than the maximum diameter of the guide pin (46), illustrated in Figure 6.
Regarding claim 6, Bouttens in view of Collazo disclose the kit of claim 5, wherein Bouttens further teaches the guide bore (16) extends completely through the humeral base component (7), illustrated in Figure 6.
Regarding claim 8, Bouttens in view of Collazo disclose the kit of claim 4, wherein Bouttens further teaches the humeral base component (7) further comprising an anchoring portion (AP) located beneath the mounting portion (13), the anchoring portion (AP) having a maximum diameter that is smaller than a maximum diameter of the mounting portion (13); a threaded portion (15) extending distally from the anchoring portion (AP); and a guide bore (16), having a minimum diameter that is larger than the maximum diameter of the guide pin (46), and extending through the mounting portion (13), the anchoring portion (AP), and the threaded portion (15), illustrated in Figure 6 and modified figure 6, below.

    PNG
    media_image2.png
    296
    263
    media_image2.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,016,288. Although the claims at issue are not both sets of claims disclose a shoulder arthroplasty system/kit comprising a combination sizer and guide device having a base portion defining a rim/distal plane, a cavity extending proximally from the base portion and configured to receive a mounting portion of a humeral base component, a convex outer surface sized/configured to replicate at least in part an outer bearing surface of a humeral head component, a bore extending between the cavity and the convex outer surface; and a guide pin sized to fit within the bore such that the guide pin is guided by the bore.  It is to be noted that omission, in the current application, of the additional structure set forth in the claims of U.S. Patent No. 10,016,288 with subsequent loss of their function would have been obvious to one of ordinary skill in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774